DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 9-18 in the reply filed on 2/5/21 is acknowledged.

Newly submitted claims 21-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 21-30 constitute a separate and distinct species from that of elected claims 9-18.  An exhaustive search was conducted on the elected claims and claims 21-30 do not contain the allowable subject matter found within claim 9.  Therefore the claims are patentably distinct and a second search is necessary to address the claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Allowable Subject Matter
Claims 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Liao et al (US 2020/0105532) teaches the following claimed limitations as recited in claim 9:
A method for manufacturing a semiconductor device, comprising: 
forming a dummy gate structure (Fig.3 (32)) on a semiconductor substrate; 
forming a plurality of gate spacers (36/28) on opposite sidewalls of the dummy gate structure; 
removing the dummy gate structure from the semiconductor substrate (Fig.4);
 forming a gate structure on the semiconductor substrate and between the gate spacers (Fig.15), wherein the gate structure comprises a gate dielectric layer (62) and a work function metal (72) over the gate dielectric layer; 
forming a protection layer (72/76) over the work function metal of the gate structure; and 
performing a first etching back process on the gate dielectric layer of the gate structure (Fig.14-15).However Liao fails to teach nor suggest forming a protection layer over the work function metal of the gate structure while leaving the gate dielectric layer of the gate structure uncovered as recited in the claims.  Note further that layers 72/76 could be broadly construed as protective since they effectively cover the underlying layers; however there is no teaching by Liao that this structure is designed to be protective as understood by Applicant’s specification.

Consequently, claim 9 includes allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims 21-30 must be canceled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



2/13/21